Citation Nr: 0807956	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
hepatitis C, and assigned a 10 percent evaluation effective 
from July 10, 2001 (date of claim).  

By a decision dated April 15, 2005, the Board denied the 
issue on appeal.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated February 3, 2006, the Court 
granted a joint motion (requesting, in pertinent part, that 
the April 15, 2005 Board decision be vacated) to remand this 
appeal to the Board.  This Order served to vacate the April 
15, 2005 Board decision.  This case was most recently before 
the Board in November 2006 and was remanded for the purpose 
of affording the veteran a VA examination.


FINDING OF FACT

The veteran's service-connected hepatitis C has been 
manifested by complaints of fatigue and malaise; anorexia and 
incapacitating episodes have not been demonstrated, and liver 
size is normal.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for hepatitis C 
was substantiated in the September 2002 rating decision on 
appeal.  Therefore, VA no longer has any further duty to 
notify the veteran how to substantiate the service connection 
claim.  Moreover, his filing a notice of disagreement as to 
the initial disability rating did not trigger additional 
section 5103(a) notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 7105 
and regulatory duties under 38 C.F.R. § 3.103.  In this 
regard, the Board notes that the veteran has been provided a 
statement of the case (SOC) which has provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disability at issue.

As no disability rating or effective date will be assigned, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Effective July 2, 2001, VA regulations added a new Diagnostic 
Code, 7354, which specifically governs the evaluation of 
hepatitis C.  The rating decision on appeal established 
service connection for the disability at issue effective from 
July 10, 2001.  As such, the disability at issue will be 
rated under that criteria which became effective July 2, 
2001.

Under Diagnostic Code 7354, a rating of 10 percent is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

VA records beginning in December 2000 reflect that the 
veteran was positive for hepatitis C antibody and elevated 
liver enzymes.  The veteran has received follow-up for his 
hepatitis C from a VA Infectious Disease Clinic.

At a July 2002 VA examination, the veteran reported chronic 
skin itching, increasing fatigue and episodic nausea with 
occasional vomiting.  The veteran denied weight loss or 
weight gain and reported that his average weight was 135-140 
pounds.  Diagnoses included hepatitis C antibody positive 
with elevated liver enzymes.  The examiner characterized the 
veteran as having a recent onset of "mild" symptoms as 
noted.

An October 2006 VA record noted that the veteran had a 
Vitamin B-12 deficiency and had begun receiving injections 
(identified as Cyanocobalamin).  A March 2007 VA record 
listed Cyanocobalamin as an active medication.

At a February 2007 VA examination, the veteran complained of 
worsening symptoms the prior 3-4 years, including increasing 
fatigue, right upper quadrant pain, and nausea with some 
vomiting.  He reported that vitamin B-12 injections had 
helped some but the effects would wear off after 3-4 days.  
He indicated that he had lost about 20 pounds the last 3-4 
months.  Abdominal examination revealed right upper quadrant 
tenderness and a normal sized liver.  The veteran was frail 
looking and had some muscle wasting.  The diagnosis was 
hepatitis C.

After reviewing the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted at any time during 
this appeal.  Fenderson.  Although the veteran has reported 
fatigue and malaise, VA health professionals have 
consistently and specifically noted that the veteran had no 
anorexia.  While the February 2007 VA examiner noted (under 
the section described as Evidence of Malnutrition) that the 
veteran was frail looking, anorexia was not noted as the 
cause, and, a VA record dated in March 2007 specifically 
noted that there was no anorexia.  Thus, even assuming that 
the Vitamin B-12 injections are considered to be continuous 
medication, in the absence of a finding of anorexia, a 20 
percent rating is not warranted.  

The Board observes that the veteran has indicated at his 
February 2007 VA examination that there was a period of about 
three weeks in which he was not able to do anything because 
of feeling weak, tired, and fatigued.  As the file does not 
contain evidence that the three week period noted by the 
veteran required bed rest and treatment by a physician, such 
a period can not be considered an incapacitating episode so 
as to warrant a 20 percent rating under Diagnostic Code 7354.  
Further, staged ratings are not for application since the 
veteran's hepatitis C is adequately contemplated by the 
existing 10 percent rating during the entire time period in 
question.  Fenderson.

As the preponderance of the evidence is against an initial 
higher rating for the disability on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's hepatitis C has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that hepatitis C, by itself, 
has resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for hepatitis C is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


